Exhibit 10.1

Execution Copy

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

This Separation Agreement and Release of Claims (this “Agreement”) is entered
into as of the date last written below by and between SeaChange International,
Inc. (the “Company” or “SeaChange”) and Jay Samit (“Executive”) (individually, a
“Party,” and collectively, the “Parties”). The Parties hereby agree as follows:

1. Resignation from Employment; Benefits. The Parties acknowledge and agree that
the employment of Executive by SeaChange has been terminated by SeaChange
without cause, effective April 6, 2016 (the “Separation Date”).

Executive will be paid no later than the next regular payroll date that falls on
or after the Separation Date for all base salary earned through the Separation
Date, together with all accrued but unused paid vacation time as of the
Separation Date. Following the Separation Date, Executive agrees that he is not
entitled to any salary, bonus, equity or other compensation from SeaChange,
except as expressly set forth herein.

For the period subsequent to the Separation Date, Executive may be eligible to
elect continued group health and dental insurance coverage pursuant to the
federal law known as COBRA. Notification of Executive’s COBRA rights will be
sent under separate cover. Effective on the Separation Date, Executive’s
entitlement to or participation in any and all other Company benefits, benefit
plans, policies or programs shall cease, except as expressly set forth herein.

2. Resignation from Other Positions; Transfer of Subsidiary Interests. Executive
shall and hereby does resign from all officer, director and other positions with
SeaChange and all of its subsidiaries (including but not limited to his
positions as Chief Executive Officer and as a member of the Board of Directors
of SeaChange) effective on the Separation Date.

3. Severance. In consideration of Executive’s execution of this Agreement and
subject to Executive’s non-revocation of this Agreement and compliance with
Executive’s Employee Noncompetition, Nondisclosure and Developments Agreement
with the Company dated as of January 27, 2016 (the “Existing Agreement”), a copy
of which is attached hereto as Exhibit A, the Company will pay to Executive a
total of $750,000, less applicable taxes and withholdings (the “Severance Pay”),
to be paid in equal monthly installments over the twelve months following the
Separation Date, commencing on the next regular payroll date that falls on or
after the Separation Date, and every other alternating regular payroll date
thereafter.

4. Compensation and Bonus Plan; Existing Equity Awards.

a. Compensation and Bonus Plan. In satisfaction of any obligation of SeaChange
pursuant to SeaChange’s fiscal year 2016 and/or fiscal year 2017 compensation
and bonus plan (notwithstanding that Executive shall not be an employee of
SeaChange on the applicable payment date), SeaChange will pay to Executive
$625,000, less applicable taxes and withholdings (to be paid in the next payroll
period following expiration of the



--------------------------------------------------------------------------------

Revocation Period, subject to Executive’s execution of this Agreement and
subject to Executive’s non-revocation of this Agreement and compliance with the
Existing Agreement).

b. Existing Equity Awards. The Parties acknowledge and agree that Executive’s
equity awards as of the Separation Date under the Company’s Amended and Restated
2011 Equity Compensation and Incentive Plan (the “Equity Plan”) are as set forth
in Exhibit B hereto. Executive’s stock options and restricted stock units shall
continue to be governed by the terms and conditions set forth in the Equity Plan
and the agreements evidencing such awards, which shall continue in full force
and effect following execution of this Agreement. For the avoidance of doubt,
any Performance-Vested Equity Award (as such term is defined in that certain
Amended and Restated Change-in-Control Severance Agreement, dated as of
January 26, 2016, by and between the Company and Executive (the
“Change-in-Control Agreement”)) shall be determined under the terms of the
underlying award agreement and the vesting of any equity award (other than a
Performance-Vested Equity Award) shall be pro-rated for your period of service
through the date of termination. Consistent with the Company’s Corporate
Governance Guidelines, Executive shall not sell any Company stock for a period
of ninety (90) days following the Separation Date.

5. Section 409A Compliance. It is the intention of the parties that this
Agreement comply with and be interpreted in accordance with Section 409A of the
Internal Revenue Code of 1986, as amended and the United States Department of
Treasury regulations and other guidance issued thereunder (collectively,
“Section 409A”). Each payment in a series of payments provided to the Executive
pursuant to this Agreement will be deemed a separate payment for purposes of
Section 409A. If any amount payable under this Agreement upon a termination of
employment is determined by the Company to constitute nonqualified deferred
compensation for purposes of Section 409A (after taking into account the
short-term deferral exception and the involuntary separation pay exception of
the regulations promulgated under Section 409A which are hereby incorporated by
reference), such amount shall not be paid unless and until the Executive’s
termination of employment also constitutes a “separation from service” from the
Company for purposes of Section 409A. In the event that the Executive is
determined by the Company to be a “specified employee” for purposes of
Section 409A at the time of his separation from service with the Company, any
payments of nonqualified deferred compensation (after giving effect to any
exemptions available under Section 409A) otherwise payable to the Executive
during the first six (6) months following his separation from service shall be
delayed and paid in a lump sum upon the earlier of (x) the Executive’s date of
death, or (y) the first day of the seventh month following the Executive’s
separation from service, and the balance of the installments (if any) will be
payable in accordance with their original schedule. In no event shall the
Executive have any right to determine the taxable year of payment of any amount
hereunder.

6. Release of Claims. Executive, on behalf of himself and his spouse, heirs,
children, successors, current and former agents, representatives, executors,
beneficiaries, administrators, trustees, attorneys and assigns, voluntarily
releases and discharges SeaChange International, Inc. and each of its
predecessors, successors, subsidiaries, investors and current and former
assigns, agents, officers, partners, members, directors, shareholders,
employees, consultants, representatives, insurers, attorneys, affiliates, and
any other related entities; and all persons acting by, through, under, or in
concert with any of them (any and all of which are

 

2



--------------------------------------------------------------------------------

referred to as “Releasees”), from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, causes of action, damages,
losses, expenses, and debts of any nature whatsoever, known or unknown
(“Claims”), which Executive has, claims to have, ever had, or ever claimed to
have had against Releasees through the date last written below. This general
release of Claims includes, without implication of limitation, all Claims
relating to Executive’s employment and separation from employment with
SeaChange; all Claims relating to Executive’s positions and duties with
SeaChange; all Claims relating to Executive’s equity and other rights as to
SeaChange; all Claims of discrimination, harassment and retaliation prohibited
by any federal, state, or local statute, regulation, or ordinance, including
without implication of limitation, Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act, the Americans With Disabilities Act,
the Family and Medical Leave Act, the Employee Retirement Income Security Act,
the California Fair Employment and Housing Act, the California Labor Code and
any other similar applicable state laws; and all other statutory or common law
Claims. Executive also waives any Claim for reinstatement, attorneys’ fees,
interest, or costs, and all Claims for wages, bonuses, severance, equity or
other compensation, provided that this Release shall not be construed to impair
(i) any rights pursuant to any qualified retirement or welfare benefit plan
maintained by the Company, (ii) any rights to be indemnified by the Company
pursuant to the Company’s articles of incorporation or bylaws, applicable law,
or rights under any Company D & O policy (with the Company agreeing to maintain
coverage substantially similar to that existing immediately prior to the date
hereof with respect to the period during which Executive was an employee of the
Company, which obligation may be satisfied at the Company’s discretion by means
of a “tail” policy) or the Indemnification Agreement, dated as of October 20,
2014, between the Company and Executive, or (iii) Executive’s rights under this
Agreement. Additionally, nothing in this Agreement shall be interpreted to
prohibit Executive from filing an age discrimination claim with any
anti-discrimination agency, or from participating in an age discrimination
investigation or proceeding conducted by any such agency. However, by signing
this Agreement, Executive acknowledges that he is waiving any and all rights to
money damages and any other relief that might otherwise be available should he
or any other entity pursue claims against the Releasees.

7. Non-Filing of Complaint or Charges. Executive represents that he has not
filed any complaint or charge against any of the Releasees with any local, state
or federal agency or court, or assigned any of the Claims released in Section 6
(Releases of Claims) to any third party.

8. Affirmation of Existing Agreement. Regardless of whether Executive signs this
Agreement, the Existing Agreement shall remain in full force and effect
following the Separation Date. Executive represents and acknowledges that
Executive has at all times complied with the Existing Agreement, and will
continue to do so following the Separation Date.

9. Return of Information and Property. Executive represents and warrants that he
has either returned or will return to Martha Restrepo, Vice President of HR, on
or before the Separation Date any and all Company property and documents, and
that Executive has removed and deleted any Company information and data that
Executive may have on his personal computer, storage devices (including
cloud-based) or in any other data repository; provided that (a) Executive shall
be permitted to retain his current cell phone number, although all Company-paid
services relating to his cell phone and the devices listed in Section 9(b) shall
cease on the

 

3



--------------------------------------------------------------------------------

Separation Date; and (b) the Company shall return to Executive his current
Macbook laptop once the Company has removed all Company information and data
from such devices. Executive further agrees that on and after the Separation
Date, he will not for any purpose attempt to access or use any SeaChange
computer or computer network or system, including its servers and electronic
mail system. Executive also represents that he has left intact all of the
Company’s electronic files, including those that he developed or helped develop
during his employment with the Company.

10. Cooperation. Executive agrees to cooperate fully with SeaChange in the
defense or prosecution of any threatened or actual claims or actions which may
be brought by, against or on behalf of SeaChange or its predecessors,
subsidiaries, affiliates or any of their current or former partners, investors,
agents, employees, officers, or directors and which relate to events or
occurrences that transpired or are alleged to have transpired during his
employment or affiliation with SeaChange. Such cooperation shall include,
without implication of limitation, being available to meet at mutually agreeable
times with the Company’s counsel to prepare for discovery or trial and to
testify truthfully as a witness when reasonably requested by SeaChange.
SeaChange shall reimburse Executive for reasonable documented out-of-pocket
expenses incurred by Executive in connection with fulfilling services requested
by SeaChange pursuant to this Section 10.

11. Waiver of Civil Code Section 1542. It is the intention of the Parties in
executing this instrument that it shall be effective as a bar to each and every
Claim specified in this Agreement. In furtherance of this intention, Executive
hereby expressly waives any and all rights and benefits conferred upon Executive
by the provisions of Section 1542 of the California Civil Code, and expressly
consents that this Agreement shall be given full force and effect according to
each and all of its express terms and provisions, including those relating to
unknown and unsuspected Claims, as well as those relating to any other Claims
herein specified. Section 1542 provides:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Having been so apprised, Executive nevertheless hereby voluntarily elects to and
does waive the rights described in Civil Code Section 1542, and elects to assume
all risks for Claims that now exist in Executive favor, known or unknown.

12. Non-Disparagement; Confidentiality. Executive agrees not to make any
statement, written or oral, which disparages SeaChange or any of its services,
subsidiaries, affiliates, shareholders, investors, partners, members, directors,
officers, employees, or agents. Executive further agrees not to make any
statement or take any action which has the intended or foreseeable effect of
harming SeaChange. For its part, the Company agrees that (i) neither its current
Officers nor its current Board members shall make any statement, written or
oral, which disparages Executive; and (ii) the Company shall not include any
written statements that disparage the Executive in any official public Company
announcement. Executive further agrees that (1) the terms and conditions of this
Agreement and (2) any and all actions taken by the

 

4



--------------------------------------------------------------------------------

Company and Releasees in accordance with this Agreement are confidential and
shall not be disclosed, discussed, or revealed by Executive to any other person
or entity except Executive’s spouse, formally retained attorney, or accountant.
Nothing in this Section 12 is intended to restrict either Party or her/its
agents from disclosing any provision of this Agreement to any taxing authority
or to any tax advisor, counsel, accountant or advisor to such Party.

Nothing in this Section 12 herein shall prohibit either Party from providing
truthful testimony in any legal proceeding, communicating with any governmental
agency or representative, or from making any truthful disclosure required by
law; provided, however, that in the event of such a disclosure, each Party
agrees to provide advance written notice to the non-disclosing Party of his/its
intent to make such disclosures and provided that best efforts will be used by
the Parties to ensure that this Section 12 is complied with to the maximum
extent possible. Moreover, nothing herein shall prevent Executive from
participating in any proceeding before any federal or state administrative
agency to the fullest extent permitted by applicable law, provided that he will
be prohibited to the fullest extent authorized by law from obtaining monetary
damages and any other relief in any agency proceeding in which he does so
participate.

13. Accord and Satisfaction. It is expressly agreed that the payments and
benefits set forth in this Agreement, together with all other payments and
benefits previously provided to Executive by SeaChange, are complete payment,
settlement, satisfaction and accord with respect to all obligations and
liabilities of the Releasees to Executive, including but not limited any
obligations of SeaChange to Executive pursuant to both (x) the offer letter,
dated as of October 16, 2014 and as amended January 26, 2016, by and between
SeaChange and Executive and (y) the Change-in-Control Severance Agreement, each
of which shall be and hereby are terminated and of no further force or effect.

14. Further Assurances. The Parties agree to execute, acknowledge (if
necessary), and deliver such documents, certificates or other instruments and
take such other actions as may be reasonably required from time to time to carry
out the intents and purposes of this Agreement.

15. Remedy for Breach. Executive understands and agrees that SeaChange may
terminate Executive’s rights pursuant to this Agreement if Executive violates
this Agreement (including compliance with the Existing Agreement). If Executive
breaches a material provision of the Existing Agreement or this Agreement and
does not cure such breach within twenty (20) days written notice thereof by
SeaChange, SeaChange shall have the right to recover from Executive any
Severance Pay paid to Executive or on Executive’s behalf during any time periods
following the commencement of any such breach. The Parties further agree that a
breach of Sections 7 (Non-Filing of Complaint or Charges), 8 (Affirmation of
Existing Agreement), 9 (Return of Information and Property), 10 (Cooperation)
and/or 12 (Non-Disparagement; Confidentiality) herein would result in
irreparable harm to the non-breaching Party, that money damages would not
provide an adequate remedy, and, therefore, that in addition to any other rights
that the non-breaching Parties may have, the non-breaching Party shall have the
right to specific performance and injunctive relief, without the necessity of
posting a bond, in the event of a breach any of those Sections of this
Agreement. In addition, in the event of any violation of those Sections of this
Agreement, the non-breaching Party shall be entitled to recover its attorneys
fees and costs incurred in connection with any efforts to enforce its rights
under this Agreement.

 

5



--------------------------------------------------------------------------------

16. Voluntary Waiver and Acknowledgement. Executive acknowledges that he has had
the opportunity to consult with the attorney of his choice in connection with
executing this Agreement, and that he has been given the opportunity, if so
desired, to consider this Release for twenty-one (21) days before executing it.
If Executive does not sign this Agreement and return it to Anthony Dias, Chief
Financial Officer, at the Company’s principal business address so that it is
received within twenty-one (21) days of the Separation Date, it will not be
valid. In the event that Executive executes this Release within less than 21
days, he acknowledges that such decision was entirely voluntary and that he had
the opportunity to consider this Release for the entire 21-day period. Any
change to this Agreement, whether material or otherwise, will not re-start this
21-day period.

The Parties acknowledge that, for a period of seven (7) days from the date that
Executive signs this Agreement (the “Revocation Period”), he will retain the
right to revoke this Agreement by written notice to Anthony Dias, Chief
Financial Officer, at the Company’s principal business address, received before
the end of the Revocation Period, and that this Agreement will not become
effective or enforceable until the expiration of the Revocation Period.

Executive agrees that he has carefully read and understands all of the
provisions of this Agreement, and that he is voluntarily entering into this
Agreement. Executive further represents and acknowledges that in executing this
Agreement, he is not relying and has not relied upon any representation or
statement made by any of the Releasees with regard to the subject matter, basis
or effect of this Agreement.

17. Entire Agreement. With the exception of the Equity Plan, the agreements
evidencing the equity awards listed on Exhibit B, and the Corporate Governance
Guidelines and the Existing Agreement, all of which shall survive in full force
and effect except as expressly amended herein, this Agreement constitutes the
entire understanding and agreement of the Parties regarding the matters set
forth herein and supersedes any prior communications, agreements and
understandings, written or oral, with respect to the matters set forth herein.

18. Other Terms. This Agreement may be modified only by a written agreement
signed by Executive and an authorized officer of SeaChange. The waiver by any
party of a breach of this Agreement shall not operate or be construed as a
waiver of any subsequent breach. This Agreement may be executed in separate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute the same instrument. This Agreement shall be governed
by and construed in accordance with the laws of The Commonwealth of
Massachusetts without regard for the conflict of laws principles thereof. Any
proceeding arising out of or relating to this Agreement shall be brought solely
in the federal or state courts located in Suffolk County, Massachusetts. This
provision may be filed with any court as written evidence of the knowing and
voluntary irrevocable agreement between the parties to waive any objections to
jurisdiction, to venue or to convenience of forum. EACH PARTY HERETO
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT
IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION

 

6



--------------------------------------------------------------------------------

HEREWITH OR THE MATTERS CONTEMPLATED HEREBY OR THEREBY. The language of all
parts of this Agreement shall in all cases be construed as a whole, according to
its fair meaning, and not strictly for or against any of the Parties. This
Agreement is not, and shall not be construed to be, an admission of any
violation of any federal, state or local statute or regulation, or of any duty
owed by Executive or any of the Releasees. If any provision of this Agreement is
deemed invalid, the remaining provisions shall not be affected and shall be
enforced to the maximum extent permitted by law. This Agreement shall be binding
upon and inure to the benefit of the Parties’ successors and assigns, except
that Executive’s obligations herein are personal and may not be assigned.

19. No Interference with Rights. Executive understands, agrees and acknowledges
that nothing contained in this Agreement, including but not limited to
Sections 6 (Release of Claims), 7 (Non-Filing of Complaint or Charges),
8 (Affirmation of Existing Agreement), 9 (Return of Information and Property),
11 (Waiver of Civil Code Section 1542), 12 (Non-Disparagement; Confidentiality),
14 (Further Assurances) or 18 (Other Terms) will prevent Executive from filing a
charge or complaint with, reporting possible violations of any law or
regulation, making disclosures to, and/or participating in any investigation or
proceeding conducted by, the National Labor Relations Board, Equal Employment
Opportunity Commission, the Securities and Exchange Commission, and/or any
governmental authority charged with the enforcement of any laws, provided that
by signing this release Executive is waiving rights to individual relief based
on claims asserted in such a charge or complaint, or asserted by any third-party
on Executive’s behalf, except where such a waiver of individual relief is
prohibited.

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date last
written below.

 

/s/ JAY SAMIT

Jay Samit

   Dated as of April 6, 2016 SEACHANGE INTERNATIONAL, INC. By  

 

   Dated as of April 6, 2016 Name:   

 

   Title:  

 

  



--------------------------------------------------------------------------------

Exhibit A

Noncompetition, Nondisclosure and Developments Agreement



--------------------------------------------------------------------------------

Exhibit B

 

Grant Date        

  

Form of Award

   Number
of Shares     

Vesting

  

Vested Shares as of April 6, 2016

10/20/14

   Option      500,000       Performance-Vested (based on stock price)    None.

10/20/14

   Restricted Stock Unit (RSU)      138,313       Time-based   

50,588 shares

•    34,578 vested and issued 10/20/15;

•    16,010 to vest and be issued 4/17/16 subject to non-revocation of this
Agreement

4/1/15

   Restricted Stock Unit (RSU)      26,558       Time-based    26,558 vested as
of 1/31/16 and previously issued.

1/26/16

   Restricted Stock Unit (RSU)      50,000       Time-based    3,242 to vest and
be issued 4/17/16 subject to non-revocation of this Agreement

1/26/16

   Performance Stock Unit (PSU)      100,000       Performance-Vested
(based on TSR)    Award to issue subsequent to 1/31/19 with pro ration based on
days served (6.484% of 3 year period)